DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “device”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “process”, “filter”, and “determine” respectively without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim(s) 18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Page 7, Lines 9-14; Fig. 1” as the corresponding structure.   
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-19 are rejected under 35 U.S.C. 102“(a)(1)” or “(a)(2)” or both as being anticipated by Reiche (US 2005/0180530 A1).
Referring to Claim(s) 1-10, (Cancelled).

Referring to Claim 11, Reiche teaches a method for processing a receive signal recorded by an ultrasonic sensor, comprising the following steps:
filtering out echoes from a signal curve of the receive signal using at least one echo criterion to obtain a filtered receive signal ([0003]; [0026]; filter 17 (BPF) and 19 (TPF) of Fig. 1);
determining at least one noise level of the filtered receive signal in at least one subregion of the signal curve ([0037]-[0038]; 28 of Fig. 1 together with figure 2B;  “in the time period                 
                    ∆
                    t
                    2
                
             […] the amplitude detection device 23 […] detects a noise level sample 25”).

Referring to Claim 12, Reiche teaches the noise level is determined temporally after an echo represented in the signal curve ([0013]; [0037]-[0038]; figure 2A, echo 33, then noise level sample in “time period                         
                            ∆
                            t
                            2
                        
                    ”).
Referring to Claim 13, Reiche teaches the noise level is determined between the echo and an end of a measurement window of the signal curve ([0037]-[0038]; figure 2A, echo 33, then noise level sample in “time period                         
                            ∆
                            t
                            2
                        
                    ”, “preferably at the end of the pulse repetition interval”).

Referring to Claim 14, Reiche teaches in an initial region of the signal curve, a ground echo is filtered out from the signal curve, and the noise level is determined from the signal curve between the ground echo and the echo ([0014]; [0027]).

Referring to Claim 15, Reiche teaches the noise level is determined as median value of a plurality of noise level values, a largest noise level value and/or a smallest noise level value of the subregion being discarded ([0037]).

Referring to Claim 16, Reiche teaches a noise level value is determined as median value of a group of a plurality of successive sensor values of the receive signal, a largest sensor value of the group and/or a smallest sensor value of the group being discarded ([0014]).

Referring to Claim 17, Reiche teaches the receive signal is filtered using a decay criterion to filter a decay of an excitation of the ultrasonic sensor out of the receive signal after emission of an ultrasonic impulse ([0027]; figure 1, #24: dead time 45 ms= abatement criterion).

Claim 18 is essentially the same as Claim 1 and refers to a device configured to process a receive signal recorded by an ultrasonic sensor in the method of Claim 1.  Therefore Claim 18 is rejected for the same reasons as applied to Claim 1 above.
Claim 19 is essentially the same as Claim 1 and refers to a non-transitory machine-readable storage medium on which is stored a computer program for processing a receive signal recorded by an ultrasonic sensor, the computer program, when executed by a computer, causing the computer to perform the steps in the method of Claim 1.  Therefore Claim 19 is rejected for the same reasons as applied to Claim 1 above.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645